ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
No amendments are present in the Response After Final Action filed by Applicants on 5/18/2022. The arguments are not persuasive for the reasons discussed below.

Response to Arguments
Applicant's arguments filed 5/18/2022 have been fully considered but they are not persuasive. 
Applicant argues that Takano does not disclose a polymer matrix containing metal carbonate “inside said matrix,” as argued on page 3 of the Remarks filed on 5/18/2022. Applicant further states that the claim 1 implies that the metal carbonate is “mixed in the copolymer,” stating that the polymer matrix “refers to a continuous phase, in which the metal carbonate is dispersed in the copolymer,” citing to the PG Pub of the instant application.
This is incorrect and not persuasive.
Regardless of what the Applicant alleges is implied by instant claim 1, claim 1 does not recite or in any way require the metal carbonate to be mixed with the copolymer. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims do no recite that the metal carbonate is mixed with a copolymer. 
Rather, what the claim recites is a matrix comprising at least one block copolymer and from 0.01 to 10wt% of metal carbonate. This does not exclude a matrix in which metal carbonate is coated onto particles which are expanded to form an article. Indeed, an article comprising polymer particles (which are made of the same block copolymer recited in the instant claims), said particles of which are coated with a metal carbonate, can and will necessarily have metal carbonate inside the matrix. Closed cells are formed upon expansion of the particles, and thus, the prior art discloses a foam in the form of a polymer matrix containing closed cells containing gas, said matrix comprising the requisite amount of block copolymer and the requisite amount of metal carbonate as recited in instant claim 1. The claims do not require that a “continuous phase” be formed;’ do not require that metal carbonate “is mixed with the copolymer;” and the metal carbonate is inside the matrix of Takano et al. Each of the instantly claimed features (note: not limitations present in the specification which are not in the specification and not limitations which are allegedly “implied” by the claims) are present in the prior art for the reasons discussed in the Final Rejection mailed on 5/18/2022, the entire contents of which are incorporated herein by reference. Having the metal carbonate coated onto the particles of Takano can and will necessarily result in the metal carbonate being present inside the matrix of the foams produced by expanding the particles of Takano. This meets instant claim 1. Contrary to Applicant’s argument, the metal carbonate of Takano is present in the polymer matrix. The matrix is formed of the polymer particles which are expanded to form a foamed article in Takano. 
As to Applicant’s argument with regards to expected properties, the same amount of the same materials are used to produce the same type of product in the prior art as produced in the instantly claimed invention. Thus, the same properties will necessarily be present in the prior art, by virtue of the same amount of the same materials being used to produce the same type of product in the prior art as produced in the instantly claimed invention. Applicants have provided no factually supported objective evidence which demonstrates the contrary. Furthermore, the properties being argued by Applicants are not in the claims, and if Applicant’s are attempting to argue unexpected results, Applicant does not cite to or provide any data supporting the alleged unexpected results. 
For the reasons discussed above, Applicant’s arguments filed on 5/18/2022 are not persuasive. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766